Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 09/01/2021 is acknowledged.
3.	 Claims 23-39 are pending and under consideration.  
4.	The terminal disclaimers filed on 09/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,894,013 and any patent granted on U.S. Application 17/105,327 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
5.	Applicant’s amendments filed on 09/01/2021 are sufficient to overcome all of the rejections set forth in the Office Action mailed on 06/10/2021.  
6.	It is noted that the box for drawings being accepted on the PTO-326 mailed on 06/10/2021 was left unchecked.  The drawings are accepted.  
7.	Claims 23-39 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
September 11, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644